DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 23, 2021 has been entered.  Claims 1-4, 8, and 10-18 remain pending in the application.  Examiner notes that the following action is a second Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Wetmore et al. (U.S. 2014/0057232 A1) (hereinafter – Wetmore)
Nigro CA, Dibur E, Rhodius E. “Pulse oximetry for the detection of obstructive sleep apnea syndrome: can the memory capacity of oxygen saturation influence their diagnostic accuracy?” Sleep Disord. 2011;2011:427028. doi:10.1155/2011/427028 (hereinafter – Nigro) 
Ramanan et al. (U.S. 2017/0258365 A1) (hereinafter – Ramanan).
	Re. Claims 1, 11-13, and 16: Wetmore teaches a method of determining sleep statistics for a subject (Abstract, Paragraph 0017), the method comprising: 
collecting cardio-respiratory information of the subject (Paragraph 0140; Fig. 1B: various sensors into sleep phase detector).
 Wetmore does not teach collecting cardiorespiratory information specifically using a thoracic belt to ascertain respiratory effort.
Nigro teaches that respiratory effort may be collected via a thoracic belt (2.2.1 Polysomnography: “… respiratory effort was assessed by thoracic and abdominal piezoelectric belts…”).  Nigro teaches analogous art in the technology of sleep phase analysis (Abstract).
Since Wetmore indicates that sleep phase may be determined by a non-limited list of exemplary devices, as well as “any other suitable measurement devices currently known or hereafter developed” (Paragraph 0140), it would have been obvious to one having skill in the art before the effective filing date to have included the use of a thoracic belt to collect data on respiratory effort as taught by Nigro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wetmore further teaches collecting heart rate information using a SpO2 sensor (Paragraph 0157: “… heart rate, via accelerometer, pulse oximetry, ECG…;” Examiner notes that the list presented in 
Nigro further teaches extracting features from the cardio-respiratory information, said extracting comprising extracting respiratory variability features and obtaining surrogate actigraphy features from body movements derived from artefacts in a respiratory effort signal from the thoracic belt (2.2.1 PSG Analysis: PSG readings (using a combination of nasal cannula for airflow measurement and thoracic and abdominal piezoelectric belts for respiratory effort) utilized respiratory disturbance index (RDI)).
Wetmore further teaches determining sleep stages of the subject by using the extracted variability features, surrogate actigraphy features, and the heart rate information (Fig. 1B: various sensors input to sleep phase detector; Paragraph 0157: sleep state detection involves respiratory detection, actigraphy captured by any known technique, and heart rate-related information from pulse oximetry and ECG).
Nigro further teaches determining an estimated total sleep time of the subject based on the determined sleep stages (Table 1 Patient Characteristics: e.g., TST (total sleep time), SE (sleep efficiency) TNREM (total stages 1+2+3+4), TREM (total amount of sleep).
Although Nigro teaches determining both total sleep time, Nigro does not explicitly teach determining a statistic based on such total sleep time. 
Ramanan teaches determining sleep statistics of the subject using the estimated total sleep time (Paragraph 0372, example of the device providing a sleep stability index, i.e., a sleep statistic, using the 
It would have been obvious to one having skill in the art before the effective filing date to have modified Nigro to include calculating statistics based on an estimated total sleep as taught by Ramanan, the motivation being that a statistic based on total sleep time may be used to extract additionally useful data regarding sleep quality, as well as provide normalization for other statistics (Paragraphs 0370-0377), which may further improve the analysis of sleep performed in Nigro.
Re. Claims 2 and 14: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein determining an estimated total sleep time of the subject based on the determined sleep stages comprises: determining a duration of each sleep stage (Paragraph 0161, lines 6-9, logging duration of each sleep state); and summing the durations of the sleep stages (Paragraph 0161, lines 1-9, total sleep time determined from logging duration of each sleep state).  The invention taught by Ramanan associates the intervals of a respiratory flow signal with stages of being awake or asleep and implicitly calculates a total sleep time from the summation of the duration of the stages associated with being asleep.
Re. Claim 3 and 15: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention wherein collecting cardio-respiratory information of the subject comprises collecting cardio-respiratory information via a home sleep testing device (Fig. 1, Fig. 11, Abstract, lines 1-5, wherein the device is automated and contains structure necessary to perform the functions in a home sleep setting).  The applicant contrasts home sleep tests (HST) from more complex polysomnography studies (Paragraph 06-08), wherein patient monitoring is performed in a sleep lab, and wherein extracted patient data must be manually or semi-automatically analyzed; therefore, the interpretation for a home sleep device encompasses any device which may capture and process data 
Re. Claim 4: Wetmore, Nigro, and Ramanan teach the invention according to claim 1.  Ramanan further teaches the invention wherein said extracting features from the cardio-respiratory information comprises extracting respiratory variability features (Paragraph 0014, lines 1-17, extracted respiratory variability features).
Re. Claims 8 and 17: Nigro, Wetmore, and Ramanan teach the method according to claims 1 and 13.  Wetmore further teaches the invention further comprising collecting information regarding body movement of the subject via an accelerometer (Paragraph 0140: “In other embodiments, sleep phase may be determined by one or more measurement devices (sleep monitors) that may include: accelerometers…”).
Re. Claim 9: Wetmore, Nigro, and Ramanan teach the invention according to claim 1.  Nigro further teaches the invention further comprising determining information regarding body movement via information received from one or more of a respiratory thoracic belt and a SpO2 sensor (2.2.1 Polysomnography: piezoelectric belts used for measuring respiratory effort necessarily measure body movement since their mode of operation requires distension of the belt).
Re. Claims 10 and 18: Wetmore, Nigro, and Ramanan teach the invention according to claims 1 and 13.  Ramanan further teaches the invention comprising providing an indication of one or more of the determined sleep stages to the subject (Fig. 11, a display 1120 which provides a visual indication of one or more of the determined sleep stages (REM, non-REM) to the subject).
Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed June 23, 2021, with respect to the rejection(s) of claim(s) 1-4 and 10-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wetmore.
	Examiner has cited various portions of Wetmore which amend the deficiencies of Nigro in view of Ramanan alone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pavagada et al. (U.S. 2016/0345832 A1) (hereinafter – Pavagada)
Chan et al. (U.S. 2015/0190086 A1) (hereinafter – Chan)
Olivier (U.S. 2018/0140228 A1) (hereinafter – Olivier).
Each of the above arts teach detection of sleep phases via one or more sensors which take into account respiratory features, heart rate, and actigraphy.  Each of the above may be modified to take into account the obvious use of specific sensors which Applicant requires to detect aforementioned respiratory features, heart rate, and actigraphy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791